Province Orientale -District de Tshopo- Territoire de Basoko-
Secteur de Bangelema Mongandjo- Groupement Likombe -

Procès- Verbal d'élection de l'un des membres de la communauté locale pour fonstituer le comité de suivi de
sociale du cahier des charges pour le compte du Groupement Likombe,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Com
membres de la Communauté Locale du Groupement Likombe - Secteur de Bangelema Mong
Basoko, District de Tshopo, Province Orientale, avons en date de ce 1” septembre 2011, après
personnes suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des
Sodefor. titre n° 20/03

SIGNATURE

NOM FONCTION

1 | BAISOLE LOKALEMA RICHARD Conseiller

——

2 | MEYOLO BOKOMBELA Conseiller
a .

3 : ADJOKI EDOUARD Conseiller

4 | LOKUMETE JEAN CLAUDE Conseiller

5 | MOYOLI EBONGE Conseiller
Lnammemahuee _

6 : REÈUMA DENIS Conseiller

7 | KAMENI PIERRE

Conseiller

KAMENI GASTON

MONDIMO Conseiller

| ISOMALAMBEE ONG P.R.A.P.0. Conseiller
L

Représentant du Concessionnaire désigné par celui-ci

NOM FONCTION SIGNATURE
RS RE — FE RSR EE 2 w FA a
1 | Augustin BOSWE Chef de Chantier AMAR \
l U \
ER 24
En foi de quoi, ce procë verbal est établi et signé par les membres de la Comminauté Locale du Gro

Likombe, ci-après

Qualité Village Signature

| MAYAMBA NZALE Chef de Groupement
| LIMBOKA CYPRIEN nn E
LIKUNDE he de Village

INASE Chef de Terre

LOMBAKA MOK

Chef de Terre

MANGALA PIMBO
EDOUARD

| YENGA MBOSILA
ENORBERT =

KELELO ABENGI (absent)
| TOLOM BE KELELO

| (absent, représenté par
MAKPOLO NORBERT)
NDOLEMBU ALPHONSE

(absent, représenté par
| MEKASO ENGBA)

; YENGA MBOSILA

| LOKUMETE ASIMBO
fu
| BABAIKE WALIKUNDE

E——

KPETHA ATISE

| PONDE NGELESA

| BASOKO MICHEL

| | MAKANDA GERARD

L
| KITOKO HELENE (Madame).

| ELOMBO MBOLI

| BEKITAKA NDOMBE

MONDIMO CHRISTINE
| (Madame)

_ négociation

| Membre du comité de
_nege ociation

Chef de Terre
Chef de Terre

Chef de Terre

Chef de Terre

Yambomba

Yambomba

Yambomba

Yambomba :.

Membre et Président du
comité de négociation

| Membre et Vice-
Président du comité de

bre du comité de

Membre du comité de
négociation

Membre du comité de
_négociation

Membre du comité de
négociation

Membre du comité de
_négociation

Membre du comité de
_négociation | :
Mernbre du comité de
négociation

Membre du comité de

égociation

Administrateur de 1

de Terme

Mr. ANDAFELO YENGA MOSONGO Denis,
A l lerritoire Assistant
réprésentant Mr NTAMONPALAZE Pascal

À ministrateur
À 7
Mireri
Î $

Province Orientale --District de Tshopo- Territoire de Basoko-
Secteur de Bangelema Mongandjo- Groupement Likombe -

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de gestion de a
clause sociale du cahier des charges f:our le compte du Groupement Likombe,

Sachant que le Chef de Groupement #
Locale du Groupement Likombe - eur de Bangelema Mongandjo, Territoire de Basoko. District de Tshog
Province Orientale, avons en date de ce 1°” septembre 2011, après consultation, élu les personnes suivantes en quai
de membres du comité de gestion de la clause sociale du cahier des charges avec la Sodefor : titre n 20/03

| NOM FONCTION SIGNATURE
| nn D un es errant ps nee
BABAIKE WA LIKUNDE JEAN |
1 PIERRE Président |
| D .
| 2 | MONDIMO FRANCOIS Secrétaire
| 3 | BASOKO MOTENGA MICHEL Trésorier

| 4 | MAKANDA GERARD Conseiller

Conseiller Lu i

5 | KPETA ATISE EDOUARD

Conseiller

6 .| MONGANGA MAWA

Conseiller

7 | KITOKO HELENE
a - ——
|: | Lorou FRANCOIS PORPENISE
D —— mm a —— _— _

| | MEKASO ENGBA ALUSHA Conseiller | :

PASTEUR SALISALI Observateur Société civile

Représentant du Concessionnaire di né par celui-ci

NOM FONCTION “ , SIGNATURE

D — + — _ LL .
| 1 | NGUMA BATITIGO Comptable LE

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Group
Likombe, ci-après

: 1
I
Nom Qualité Village |

Signature
| MAYAMBA NZALE Chef de Groupement. nu L
[LIMBOKA CYPS {chere Vitage | vambomba
| LOMBAKA MOKILINASE L Chef de Terre : EL Yambomba_ .
FMANGALA PIMBO ne

EDOUARD

DE. FX À NN ÿ | _

Chef de Terre Yambomba *

LIVANEULU NUKBER 1 )_

| NDOLEMBU ALPHONSE
(absent, représenté par
MEKASO ENGBA)

Chef de Terre Yambomba

YENGA MBOSILA

| LOKUMETE ASIMBO

BABAIKE WALIKUNDE

KPETHA ATISE

_| négociation

Membre et Président du
omité de négociation Ft

bre et Vice-
Frésident du comité de

Membre lu comité de
_négociation

Membre du comité de

PONDE NGELESA

négociation

BASOKO MICHEL

| MAKANDA GERARD
KITOKO HELENE (Madame)

ELOMBO MBOLI

| MONDIMO CHRISTINE
(Madame) :

L | M mbre du comite de

Membre du comité de

| Membre du comité de
négociation 4

Membre du comité de
négociation

Membre du comité de
négociation

négociation
Membre du comité de

négociation

ANDAFELO YENGA MOSONGO Denis,
© Administrateur de Territoire Assistant
représèntant Mr NTAMONPALAZE Pascal
Administrateur de Territoire, ;

6

f

22

CLAUSE SOCIALE 2/3
DU CAHIER DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE
GARANTIE 20/03 SODEFOR

Entre : \

1) La communauté locale du Groupement Likombe concernée par les quatre
premières assiettes Annuelles de Coupe dont la liste des composantes est reprise
en annexe 01,

située dans :
le Secteur de Bangelema Monganjo,
le Territoire de Basoko,
le District de Tshopo,
la Province Orientale,
en République Démocratique du Congo,

Représentée par : Mrs (!)

Groupement
Chef de Groupement MAYAMBA NZALE

Village : Yambomba
Chef de Village LIMBOKA CYPRIEN LIKUNDE
Chefs de Terre : LOMBAKA MOKILINASE
MANGALA PIMBO EDOUARD
YENGA MBOSILA NORBERT
KELELO ABENGI (absent)

TOLOM BE KELELO (äbsent, représenté par MAKPOLO
NORBERT)

NDOLEMBU ALPHONSE (absent, représenté par MEKASO
ENGBA) ë 4! à l

Membres du Comité de Négociation

YENGA MBOSILA Membre et Président du comité de négociation
LOKUMETE ASIMBO Membre et Vice-Président du comité de négociation
BABAIKE WALIKUNDE
KPETHA ATISE

€) Noms et qualité

ér

PONDE NGELESA Membre du comité de négociation

BASOKO MICHEL Membre du comité de négociation
MAKANDA GERARD Membre du comité de négociation
KITOKO HELENE (Madame) Membre du comité de négociation
ELOMBO MBOLI Membre du comité de négociation
BEKITAKA NDOMBE Membre du comité de négociation

MONDIMO CHRISTINE (Madame) Membre du comité de négociation

Le Groupement Likombe certifie, en date du 31 août 2011, qu'il n'y a pas de peuples

autochtones sur son territoire.

et ci-après dénommée + la communauté locale», d’une part ;
et

2) La Société de Développement Forestier, en sigle SODEOFR, immatriculée au
registre de commerce sous Le numéro 32414-Kin, ayant son siège au n 2165, avenue
des Poids Lourds, commune de La Gombé, ville de Kinshasa, en République
Démocratique du Congo, représentée par Mr José Albano Maïa Trindade, ci-après
dénommée «le concessionnaire forestier », d’autre part; qui a donné délégation
de signature à Monsieur Richard Garrigue, Responsable de la Certification annexe
02. ‘ |

Etant préalablement entendu que :
- la société

est titulaire du titre forestier C, figurant en annexe 3, n° 20/03. du 4 avril
2003, en application de l'arrêté n° 020/CAB/MIN/AFF-ET/03 du 4 avril 2003,
jugé convertible en contrat de concession forestière, comme notifié par lettre,
figurant en annexe 4, n'4831/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008
et couvrant une superficie de 181 000 hectares dont 166 634 hectares utiles
d’après le récapitulatif des surfaces exploitables établi par La DIAF, en date du
15 août 2011 figurant en annexe 5 et la carte de stratification figurant en
annexe 6.

- La communauté locale est riveraine de la concession forestière concernée; ces
forêts sont situées sur la rive droite de la rivière Arwimi, affluent du fleuve
Congo, en amont de la ville de Basoko cf : cartes localisation de la Garantie
d’Approvisionnement figurant en annexe 7. POTTER

() Garantie d'Approvisionnement ou Lettre d'intention
La communauté locale y jouit traditionnellement de droits coutumiers ainsi
qu’en atteste l’étude socio-économique.

- Les limites de la partie de la concession forestière concernée par le présent
contrat (cf. article 2 ci-dessous) ont été fixées de commun accord entre
parties, particulièrement par rapport aux terroirs de la communauté locale,
cf : PV de délimitation et Carte des Groupements figurant en annexe 8, et sont
consignées dans le plan de gestion, et dans le plan d'aménagement de la
concession au moment de son approbation.

- Mr. ANDAFELO YENGA MOSONGO Denis, Chef de BUREAU, matricule 122 237 (3),
Administrateur de Territoire Assistant représentant Mr NTAMONPALAZE Pascal
Administrateur de Territoire, assiste à la signature du présent accord en qualité
de témoin et garant de La bonne application du présent contrat.

€) Noms, n° matricule et grade

{IL EST CONVENU CE QUI SUIT :

Chapitre 1°": Des dispositions générales

Article 1°:

Le présent accord constitue la clause sociale du cahier des charges du contrat
de concession forestière. ;

IL a pour objet principal, conformément à l’article 13 de l'annexe 2 de
l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de
contrat de concession d'exploitation des produits forestiers et de cahier des
charges y afférent, d'organiser La mise en œuvre des engagements du
concessionnaire forestier relatifs à la réalisation des infrastructures socio-
économiques et services sociaux au profit de la communauté locale.

IL vise aussi à régler les rapports entré lés parties en ce qui concerne la
gestion de la concession ferestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait
partie du plan de gestion, annexé au cahier des charges, qui décrit l’ensemble des
investissements et des activités qui sont entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de concession, et
se rapporte aux quatre premières assiettes annuelles de coupe, conformément à
l'article 1 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est
approuvé, cet accord couvre alors une période de cinq années, comme l'indique
l'article 17 de l’annexe 1 de l’arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et
se rapporte à un nouveau (*) bloc de cinq assiettes annuelles de coupes.

° Li ÿ
Article 3 :

Les parties peuvent de commun accord et moyennant un avenant, modifier

une quelconque clause du présent accord.

AE
(5) En effet, tous les cinq ans, le concessionnaire passe à un nouveau blôc #'éxbfRfbh de cinq assiettes
annuelles de coupe et un nouvel accord est établi qui vient actualiser le cahier decharges.

Chapitre 2 : Obligations des parties

ère

Section 1°"° : Obligations du concessionnaire forestier

Article 4 : “4 É

Les obligations spécifiques légales, telles que prescrites par l’article 89,
alinéa 3, point c, du Code forestier, incombant au concessionnaire forestier en
matière d’infrastructures économiques et des services sociaux portent
spécialement sur (i) la construction, l'aménagement des routes ; (ii) La réfection,
l'équipement des installations hospitalières et scolaires ; (iii) les facilités en
matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s’est engagé (voir compte rendu
des réunions de négociation en annexe 9), à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

- Construction, aménagement des routes :
Aucune route de désenclavement n’a été retenue par La communauté

-_ Réfection, équipement des installations hospitalières et scolaires :

1. Une Ecole primaire de 6 salles, bureau et 7 WC à Yamboma.

- Facilités en matière de transport des personnes et des biens :

2 En ce qui concerne l’embarquement sur les pontons SODEFOR, un certain
nombre de règles sont applicables et acceptées par La communauté locale :

Pour respecter des impératifs de sécurité et Les contrats souscrits auprès des
compagnies d'assurance, ce nombre est limité à 15 personnes par ponton.

Chaque personne est autorisée à embarquer avec un maximum de cinq sacs.
Ce chiffre correspond aux biens (produits vivriers où autres) nécessaires à
une famille pour un mois.

Les personnes souhaitant embarquer doivent en demander l'autorisation au
chef de chantier afin de figurer sur la liste des passagers.

Toutefois, un ordre de priorité d'embarquement est fixé suivant les
modalités suivantes :

Passagers de priorité 1 : les travailleurs du concessignnaire forestier ou les
membres de leur famille RUES

Passagers de priorité 2 : les ayants droits coutumiers,.ou un membre de leur
famille, avec lesquels Le concessionnaire forestier a signé une convention.

Passagers de priorité 3: les personnes des Groupements dans lesquels
SODEFOR travaille.

Passagers de priorité 4 : toute personne n’appartenant pas à l’une des trois
catégories précédentes

r En ce qui concerne le transport terrestre, la Sodefor s'engage à autoriser ses
véhicules à prendre à leur bord, dans la mésure du possible, tout membre de
la communauté locale allant dans la même direction qu'eux.

Toutefois, cette autorisation ne concernera que les véhicules conçus pour
assurer un transport décent des personnes ( ex : jeep, bennes....).

Ce transport sera assuré dans le strict respect des normes et conditions des
assurances

- Autres :

Article 5 :

Comme indiqué à l’article 3 de l'annexe 2, de l'arrêté n 28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexe 10 des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et
concernant : 1) les plans et spécifications des infrastructures, 2) leur localisation et
la désignation des bénéficiaires, 3) Le chronogramme prévisionnel de réalisation des
infrastructures et de fourniture des services ainsi que 4) les coûts estimatifs s’y
rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes
et pistes, il est noté de manière indicative pour chaque tronçon concerné :

le plan du tracé et.le kilométrage qui lui correspond ;
- La nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) :
-__Les ouvrages d’art à installer (ponts, radiers, ….) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

les temps d'utilisation à prévoir pour chaque engin et matériel :

les coûts d'utilisation correspondants par unité de temps.

|

Article 6 :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans La mesure où ils vont devoir s'appliquer bien au-delà (°) de la
période d’exploitation des 4 ou.5 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de La communauté
locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des
infrastructures est assurée par le Fonds de Développement (cf. article 11), selon
l’un des mécanismes suivants () :

- affectation, chaque année et quelle que soit La zone exploitée, de 5 * du
total des ristournes de manière à mutualisen les coûts récurrents se
rapportant aux infrastructures déjà réalisées sur l’ensemble de la
concession; un programme prévisionnel chiffré d'entretien et de
maintenance, sur les 4 ou 5 années à venir, des infrastructures socio-
économiques déjà réalisées au bénéfice de l’ensemble des communautés
locales et/ou peuptes autochtones riverains ayants-droit sur la concession
forestière est joint en annexe 11.

Article 7 : k

Certains des coûts de fonctionnement des installations hospitalières et
scolaires, notamment les rémunérations des enseignants et des personnels de
santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de Développement (cf.
article 11 ci-dessous), des personnels aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d'éducation et de santé, c’est-à-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finançant gratuitement Le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 :

A compétences égales, lé concessionnaire forestier s'engage à recruter la
main d'œuvre de son entreprise au sein de la communauté locale.

0 pee

(°) le plan d'aménagement sera réalisé sur une durée de 25 ans, ce qu és aus néession sera
exploitée selon un programme de 25 assiettes annuelles de coupe ey@edi période d'attenté èqtre deu:
passages en coupe sur la même assiette annuelle sera précisément 4 y/aps,| SEE \

() préciser le mécanisme retenu : mutualisation des coûts, provisiof effectiéA ST prigine, autre

A

E

{
|
Article 10 :

Conformément à l’article 44 du code forestier, le concessionnaire forestier
s'engage à respecter l’éxercice ‘par la commuhauté ‘locale des’ droits d’usage
traditionnels lui reconnus par la loi notamment :

-__le prélèvement de bois de chauffe ;

-__la récolte des fruits sauvages et des chenilles ; ‘

-__ La récolte des plantes médicinales ;

- la pratique de la chasse et de la pêche coutumières,

Les modalités d'exercice des droits définis à l'alinéa 1% ci-dessus sont définies
en annexe 12. Le concessionnaire forestier s'engage à en faire mention dans Le plan
d'aménagement de la concession.

Article 11:
ILest institué un fonds dénornmé « Fonds de Développement >» pour financer la

réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que Les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement ést constitué’ du'verserhent par le‘concessionnaire
d’une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre
prélevé dans la concession forestière, selon Le classement de l'essence concernée,
publié dans le guide opérationnel de la Direction Inventaire et Aménagement
Forestiers. Soit :

5 $/m° pour l’afrormosia

4$/m pour les autres bois de classe 1
3 $/m° pour les bois de classe 2
2$/m° pour les bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont portés sur les déclarations
trimestrielles de production de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du, coût total dés ‘travaux d’infrastructures socio-
économiques (trente-deux mille, quatre cents dollars)présentés à l’article 4 ci-
dessus.

À cet effet, SODEFOR ouvre dans ses livres ce jour, 2 septembre 2011, un
compte spécial pour le Groupement Likombe et le crédite d’un montant de trois
mille deux cent quarante dollars (3 240 S).

Ces 10% constituent une avance sur les ristournes à verser sur les volumes de
bois prélevés dans Le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou
5 assiettes annuelles de coupes et sont remboursables à La fin de la période
considérée.

D tu:

Pl
Article 12:

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cinq
représentants élus de La communauté locale.

Sur. demande de, la communauté locale, le concessionnaire forestier accepte
qu'un représentant ‘de La société civile fasse partie du CLG en qualité
d’observateur.

Article 13 :
Outre un président désigné par les mernbres de la communauté locale et

travaillant sous La supervision du chef de La communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l’ Administrateur
de Territoire.

Article 14 :
La Communauté locale a décidé de consigner le Fonds de Développement
auprès du concessionnaire forestier.

Lo L: ; . EE se ge h
Celui-ci s'engage à rendre accessibles les ressources financieres au CLG, selon
des modalités fixées de commun accord par Les parties.

Section 2 : Obligations de la communauté locale

Article 15 :
La communauté locale s’engage à concourir à la gestion durable de la

concession forestière et à contribuer à la pleine et libre jouissance par le
concessionnaire de ses droits.

Article 16 :

La communauté locale s'engage à collaborer à La lutte contre Le braconnage
et l'exploitation illégale dans La concession forestière et à sensibiliser ses membres
à cette fin. à

'
{

Article 17 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier

pour maîtriser tout incendie survenu à l'intérieur de La forêt concédée ou dans une
aire herbeuse attenante à la susdite forê

Article 18 :

La communauté locale s’ engage à prendre toute disposition appropriée pour
que ses membres contribuent à la protection du personnel et ‘du patrimoine
d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le
personnel du concessionnaire forestier ou d’actes de vandalisme sur son patrimoine
d'exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraîne réparation.

Article 19 :

La communauté locale s’engage à collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour l’évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié à une servitude
légale ou conventionnelle.

t ù

De même, la communauté locale s’abstient de'favoriser l'accès à des fins
illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d’assurer le suivi et l'évaluation de l'exécution des engagements pris
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS) ;

Article 21:

Le CLS est présidé par l’Administrateur de Territoire ou son délégué et est
composé d’un délégué du concessionnaire forestier et d'au moins trois
représentants élus de la communauté locale en dehors des membres du CLG .

Les parties acceptent que l'ONG …. représentée par

(’) siège en qualité de membre effectif du CLS.

Article 22 :

Le CLS examine Le rapport trimestriel d'activités du CLG, particulièrement en
ce qui concerne la réalisation des infrastructures socio-économiques et le
calendrier y afférent.

| peut, en cas de besoin, entendre le président où tout autre membre du
CLG. #3 En mu à

| peut également faire appel à une expertise qualifiée. POUF: d'éclairer sur
toute question inscrite à l’ordre du jour de sa réunion.

() Identification complète,

Article 23 :
Le CLS se réunit en session ordinaire tous Les trois mois sur convocation de
l’Administrateur de Territoire.

IL peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de
l'une des parties au présent contrat.

Ses décisions sont prises par consensus*et sont consignées dans un procès-
verbal signé par tous Les membres présents.

Article 24 :

ILest versé aux membres du CLG et du CLS un jeton de présence dont Le taux
est fixé à 10 USS.

Les frais d'organisation des réunions des deux comités sont prélevés sur Le
Fonds de Développement. .

Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le présent accord.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent
accord est, si possible, réglé à l’amiable entre Les parties.

A défaut d’un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers prévue par l’article 104 du Code
forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16
juin 2009.Au cas où le différend persiste, la partie non satisfaite peut saisir Le
tribunal compétent de droit commun.

Article 26 :

Pour l'exécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique où une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets à La date de sa signature par Les parties
et l’Administrateur de Territoire en tant que témoin, et garant: dèxla bonne
application du présent contrat. . Il remplace et annule autre accérd ani aurait
existé entre les parties du présent accord. SC \

f
Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à
chacune des parties, à l’Administrateur de Territoire, à l'administration forestière
provinciale et à l'administration centrale des’forêts pour son annexion au contrat
de concession forestière.

Fait à Lileko, le 2 septembre 2011
Pour le concessionnaire forestier
Richard GARRIGUE Responsable de la Certification

Pour la communauté locale

| Nom Qualité Village Signature

| MAYAMBA NZALE Chef de Groupement

! LIMBOKA CYPRIEN LIKUNDE | Chef de Village Yambomba

LOMBAKA MOKILINASE Chef de Terre ‘ Yambomba

MANGALA PIMBO EDOUARD | Chef de Terre Yambomba

YENGA MBOSILA NORBERT | Chef de Terre Yambomba

! KELELO ABENGI (ébsent Chef de Terre Yambomba

© TOLOM BE KELELO (absent,

représenté par MAKPOLO Chef de Terre Yambomba
LNORBERT) D

NDOLEMBU ALPHONSE

(absent, représenté par Chef de Terre Yambomba

MEKASO ENGBA)
YENGA MBOSILA

Membre et V
LOKUMETE ASIMBO Président du comité de
Lo négociation.
Membre du comité de

_négociation

BABAIKE WALIKUNDE

KPETHA ATISE

PONDE NGELESA

BASOKO MICHEL

Membre du comité de
| négociation

Membre du com
négociation : |
Membre du comité de
négociation LL
Membre du comité de
négociation
Membre du com
| négociation =
Membre du comilé de

de

| MAKANDA GERARD

KITOKO HELENE EuMademe)

ELOMBO MBOLI

de |

D négociation |
Membre du comité de
BEKITAKA NDOMBE négociation LL
MONDIMO CHRISTINE Membre du comité de
(Madame) négociation ET

- feprésentant Mr NTAMONPAL, AZE Pascal
Administr eur de Territoire;)

ue

SREUE 4
an |

Annexe 01
Identification de la communauté

LIKOMBE
Concernée par les _
4 premières AAC

de la garantie 020/03

Identification de la communauté LIKOMBE.pour les quatre premières
Assiettes Annuelles de Coupe (AAC) de la garantie 20/03 Sodefor

Groupement
Chef de Groupement MAYAMBA NZALE

Village : Yambomba

Chef de Village : LIMBOKA CYPRIEN LIKUNDE

Chefsde Terre : LOMBAKA MOKILINASE:
MANGALA PIMBO EDOUARD
YENGA MBOSILA NORBERT
KELELO ABENGI (absent)
TOLOM BE KELELO (absent, représenté par MAKPOLO NORBERT)
NDOLEMBU ALPHONSE (absent, représenté par MEKASO ENGBA)

Membres du Comité de Négociation

YENGA MBOSILA Membre et Président du comité de négociation
LOKUMETE ASIMBO Membre et Vice-Président du comité de négociation
BABAIKE WALIKUNDE Membre du comité de négociation

KPETHA ATISE Membre du comité de négociation

PONDE NGELESA Membre du comité de négociation

BASOKO MICHEL Membre du comité de négociation

MAKANDA GERARD Membre du comité de négociation

KITOKO HELENE (Madame) Membre du comité de négociation

ELOMBO MBOLI Membre du comité de négociation

BEKITAKA NDOMBE Membre du comité de négociation

MONDIMO CHRISTINE (Madame) Membre du comité de négociation

Le Groupement Likombe certifie, en date du 31 août 2011, qu'il n'y a pas de peuples autochtones sur son
territoire.

Annexe 02

Délégation de signature

du Gérant Statutaire à Richard Garrigue

SOCIETE DE DEVELOPPEMENT FORESTIER
SODEFOR
KINSHASA - R.D.C.

Délégation de Signature

Je soussigné, JOSÉ ALBANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec le Groupement Likombe pour la garantie 20/03.

Fait à Kinshasa le 13 juillet 2011 pour servir et valoir ce que de droit.

A rx x 1

_ Æ de Avenue des Poids Lourds FT KINSHASA - CIGOHBES
Fax : (00243) 88 40 011 - E-Mail : sdr.2165@ic.cd - N.R.C. 32414 — KIN — ID. NAT. K 254854 imp - EXP. K 26458 T

Annexe 03

Titre de la Garantie

020/CAB/MIN/AFF-ET/03

du 4 avril 2003

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° OO /CAB/MIN/AFF-ET/03 DU 0 4 AVR. 2003
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

QE : La République Démocratique du Congo, représentée par le
Ministre des Affalres Fonclères, Environnement et Tourisme,

Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

ET ; La Soclété de Développement Forestier (SODEFOR), représentée
par Monsieur José ALBANO MAIA TRINDADE,
L ci-après dénommé l'Exploitant.

Vu, tel que modifié et complété à ce jour, le Décret-lol Constitutionnel
n°003 du 27 mal 1997 relatif à l'organisation et à l'exercice du pouvoir en République
Démocratique du Congo tel que modifié et complété par le Décret-lol Constitutionnel
n°074 du 25 mal 1998, le Décret-lol n°122 du 21 septembre 1999 ;

Vu, telle que modiflée et complétée à ce jour, la Lol n°73-021 du 20
juillet 1973 portant régime général des Hé réglme foncier et Immobilier et régime

‘des sûretés ;
Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
:1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ; !
Eee Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
“directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ;

‘ Vu, telle que modifiée et complétée, l'Ordonnance n°79-

octobre 1979 fixant les taux et règles d'asslette et de recouvremi ra

evances en matière administrative, judiclalre et domaniale perç c 4
f .

£partement de l'Environnement, Conservation de L Nature et Tou
sil

À |
A AE 4 1 ke Fu ges À

2

É) Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
| Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affalres Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ; :

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour ses usines de transformation situées à Nlokl, dans
la Province de Bandundu et de Kinshasa, d'une capacité annuelle totale de 72.000
m3 de produits finis, nécessitant un approvisionnement en grumes de 240.000 m3.

@ Vu que l'Exploitant a répondu de façon satisfalsante aux critères et aux
procédures de la décision . n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
Introdulte par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lul
octroyant ‘une garantle d'approvisionnement en remplacement de la garantie
couverte par la convention n° 007/02 du 02/04/2002 de 184.780 ha ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Atiide1® : La garantie d'approvisionnement porte sur un volume théorique
annuel de 40.100 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Afrormosla : 7.000
Sipo 4.400
Sapelit 6.809
Tiama 3.000
Kosipo 2.600 ;
Acajou d'Afrique 2.100
Iroko ‘2.000
Bosse - 400
Tola | 2.600
Dibetou
Mukulungu
Padouk
Lati

@.:..:

Article 5

||
22

Ces bols seront prélevés dans une unité d'exploitation localisée
comme sult :

Province _: Orientale District : Tshopo
Territoire .: Basoko Localité 5
Lieu : Bloc Basoko Superficie : 181.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes :

AuNord : Le tronçon de la route d'intérêt général compris entre les
villages Basall et Mombongo I en passant par les villages

Bongwange, Yamiatua et Bolambo;

AuUSud : La rivière Aruwimi, partie comprise entre la rivière Bunga
et le village Mongandÿjo ;

ALESst : Le tronçon de la route d'intérêt général compris entre les
villages Mongandjo et Mombongo 1 ;

AlQuest : Le tronçon de la route d'intérêt secondaire et le sentier

compris entre les villages Basall et Bosenge, ensuite,
descendre la petite rivière près de Bosenge jusqu'à la
rivière Bunga, enfin sulvre le cours de celte dernière

jusqu'à la rivière Aruwimi,

Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à

l'exportation suivant la réglementation en vigueur.
Aussi, aucune grume ne pourra être vendue à des tlers, à moins

d'autorisation écrite du Ministère.
oitant les droits sulvants sur son unité

Le Ministère accordera à l'Exp
d'exploitation :

5,1 Le droit exclusif de récolter les arbres exploitables Identiflés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les Infrastructures nécessaires
exclusivement aux exploitations forestières, «sans préjudice des

droits reconnus aux tlers ;
Les Infrastructures routières construites par l'Exploitant sont

propriétés de l'Etat à la fin du contrat.

RCRETIAUS
ESS Ne

5.3Le droit de flottage de radeaux et de navigation ÉRSE
cours d'eau et les lacs, ainsi que le droit d'utillsér” lés{ gui
‘publiques pour transporter, à titre privé, des produits fore
! =.
exploités ainsi que les produits de aus x. | = EE
rate Lo
nu P (e

/

Article G

N ®

4
En contre partie, l'Exploltant sera soumis, de façon Inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigüeur à la date de la signature de la
convention n° 007/02 du 02/04/2002;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert,’ de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du

Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commerclalisation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bols à l'hectare sur
les superficies exploitables sl le Volume sur pied le permet.

La présente convention est effective à la date de sa signature
jusqu'au mols d'avril 2027,

Gi:

Monsieur José ALBA [AIA TRINDADE =1r

Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résillation Immédiate et automatique de la présente.

Fait à Kinshasa, le Ü4 AVR, 2003

SIGNATAIRES AUTORISES
f

LE MINISTRE #4

Pour la SODEFOR
oute des Polds Lourds n° 2165
shasa/Gombe

Fait à six exemplaires

. Exploitant
. Cabinet du Ministre
. Secrétaire Général à l'ECN

1
2
3
4,
5
6

Direction de la GF

. Gouverneur de Province

Coordinateur Provincsial de l'ECN

LC EN FAVEUR DE:

Fu PAPER ISIOi à

Province Orientale

ATEN

Territoire de Basoko

SELLE: I81.0Q0QHa

@ Re |
Je ce NoeE CL
A :

Annexe 04

Notification de la Convertibilité

Garantie
020/CAB/MIN/AFF-ET/03

Lettre n° 4381CAB/MIN/ECN-T/15/JEB/2008
du 6 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N°75 2 /CAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°128

Monsieur Le Directeur Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
utres forestiers à constaté que votre Garantie d’Approvisionnement n 020/03 du
04/04/2003, située dans le Territoire de Basoko, Province Orientale remplit les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n 08/02 du 21
janvier 2008

Par conséquent, votre titre est jugé convertible en contrat de concession
forestiere.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuiliez agreer, Monsieur le Directeur Gérant, l'expression de ma considération
distinguee [

Benne Papa Heu tEvaes Cliniques) n°15 Kinshasa Gomtibe
BP. 23481 E-mail : de minevayahoo.fr

à Le
Annexe 05

Superficie utile de la Garantie

020/CAB/MIN/AFF-ET/03

Notification DIAF

15 août 2011

v—

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le, 1 5 AQU] 201]
MINISTERE DE L'ENVIRONNEMENT, Û
CONSERVATION DE LA NATURE
ET TOURISME

N° O3 C©/DIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS

DIAF

Transmis copie pour information à :

- Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme

- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la
Nature

- Monsieur le Directeur de la Gestion
Forestière

(TOUS) à Kinshasa/Gombe

Concerne: Transmission rapport des superficies
exploitables de vos titres forestiers

A Monsieur le Gérant Statutaire de la
SODEFOR
à Kinshasa/Gombe

Monsieur le Gérant Statutaire,

Par la présente, je vous transmets, en annexe de la présente, le rapport des
superficies exploitables de vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la localisation administrative de
ces titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous
prie d’agréer, Monsieur le Gérant Statutaire, l’expression de mes sentiments

distingués.
Le Directeur Chef de
\,
= CA 7
Sébastien MALELI
2. à
| [ |
L z fa
d ra X t

Récapitulatif des superficies exploitables des titres forestiers de SODEFOR

N | N'DELA TERRITOIRE BLOC | SUPERFICIE | SUPERFICIE | SUPERFICIE | SUPERFICIE

| CONVENTION CONCEDEE | EXPLOITABLE | ALIMBALI | UTILES SANS
(HA) ___| PUR (HA) | LIMBALI (HA)
[06472000 OSHWE Isoko 157 000 121785 - 121785
01872003 UBUNDU Maïko 190 000 153 982 6789 147 193
3 [01972003 KUTU Nioki- 38 000 79 613 E 79 613

| | Kutu
47] 02072003 BASOKO Basoko 181 000 173 200 6 566 166 634
5 [02172003 Kutu Madjoko 83 000 81 722 = 81 722
lo | 02272003 OSHWE Nkaw 130 000 97 930 9 000 88 930
7_| 0232003 LISALA Lisala 170 000 115 283 16281 99 002
8 | 0247/2003 OSHWE Bombuli 46 000 48 193 - 48 193
9 | 02572003 BUMBA Dua 168 000 65 388 T 106 64 282
[10 | 02672003 INONGO/ Ntandem 160 350 106 795 209 106 586
LUKOLELA belo

11 | 02772003 BIKORO Bikoro 86 000 54 229 54 229
12 | 02872003 OSHWE Bonkita 130 000 154939 154939
13 | 02972003 OSHWE Bongimba 148 000 166 407 | 166 407
14 | 03072003 OSHWE Lole 220 000 153897 | 153 897
[75 03172003 OSHWE Nongeturi 107 500 130 627 || 130 627
[16 | 03272003 INONGO Isongo 113 900 104910 - 104 910
CT TOTAL 2 129 350 1 808 900 | 39951 1 768 949

Note : La superficie jugée exploitable s'élève à 1 768 949 ha soit 83,07% de La superficie
totale de l’ensemble des titres forestiers concédés à La SODEFOR.

AE \
4 Sébastien MALETLA L ;
l ë Î o

Ÿ “A Dia Æ ä

À
4

Annexe 06

Carte de
la Stratification

de la Garantie 020/03

ITOZ IUOF 67 ‘DSDYSUIX 2002/21/92 NP 6S/LLL 1espue7 seBeuu] sono

LE 74

E74

soanucs amant ( eu OpSz | EUS9pL | EU OGSZZ | EU /GG9Z
suc so A/ L eucego |eu eco
me A/ ES = eu 92799 | EU 9709
sc ei. ] eu 907 eygecr |eucyoo

sasena fi / AMI EU ÿET | EUG9ÿl | EUEG6Y | EU €GO9
j oBuoy] | equoyi | efueyeg | jeo1

eus1S} 8083 ap 1210 4 EE
88SId0MUE au07

105 np uonedns50
ednos
ep senenuuy seneiss CL]
suods4o @

400.42

OHOSEG - £0/07 H01100S U0ISSS9U09
Suewdnoif sep ss2ejins je uonisod
o8u0) np anbyvsoouq an brin dry

Annexe 07

Cartes de
Localisation de la

Garantie 020/03

DIU (000 000 £ : 1) oBuoD au} Jo s1dndey 2nemowaQ ‘HUIT : Tr

ù013q0$S uoISS82U09
£o/0Z jJueweuuoIsiAO1ddy,p 2nuele) E| 2p uonesi[2907
o8u0) np anbypouaq enbrgndeu

ITOT

—_—

oHoSEY - £0/0Z 10/8P0S enueIe9 e] ap uonesi[2207

o8uo np enbyvssou?q on brgndoy

Annexe 08

PV de délimitation et
Carte des Groupements
concernés par les quatre premières
Assiettes Annuelles de Coupe

de la Garantie 020/03

TTOTIUOF 67 ‘DSDYSUIN

O0Z/2L/97 NP 6S/ZZL{ vespue] seeuu] :801n0S

uosseouss suur C2]

suepucoss

aruoñeu sinon A\/

uud

seu army AY

1epnos neosoy

sebenlA 9

sus san

105 np uonednsoQ
edno)
ep sonenuuy seusissy C1
suodsd) @

LLAYA

eu OÿSc

eu Goÿl

eu cop
equoxr

Eu OGGZZ

eu €£99
eu 9799
eu 8€cp
eu €G6ÿ

ebueyeg

eu /6G97

eu €£99
eu 9799
Eu Gy99
eu €Gog

1e01

SLT 400.7

10€. L

Sel

oHoSEg - 0/02 HO1AGOS UoISSsS9U0Y

sjuewdnoif sep so2ezins 2 uonisod

o8u0 np anbyvioou?q anbrqndoy

DRE

Procès Verbal de Délimitation garantie 20/03 Sodefor
Entre les Groupements .MAKOHBE.... et BAM AN GA...

Il est dressé ce jour, le.A8. Logiaodi.…… procès verbal des délimitations entre
les groupements

KKQURE. représenté par Monsieur Fautrio HASAMBA.. NAGALE.. Chef de
Groupement
BAHANGkreprésenté par Monsieur. Jeu. -Robert.. MG&OMBA Chef de

Groupement

.détaché par le

Monsieur Le. RAAPI.. KALE. _ & A Ho.
MECNT

Les équipes de Sodefor ont relevé les coordonnées GPS, dont la liste figure en annexe,
de la limite séparant ces deux groupements.

Etaient présents pour attester de ces limites :

ANBQLE..MBARO...AMBON

ee VRAMEN ere

tripes

Pour le MECNT KAAP1.... Kale. LihoHo TI...

Chef de Groupement

BAHANGA

Monsieur. LOTIAN Lo. LE …
Procès Verbal de Délimitation garantie 20/03 Sodefor
Entre les Groupements .LMAMOMBÆ... et ELoN.ED...….

Il est dressé ce jour, le. A. [ 08. 18044. procès verbal des délimitations entre
les groupements

Groupement

TRODEDreprésenté par Monsieur-Audre! KANDA..KISANGANL. Chef de

Groupement

Monsieur VA Pi
MECNT

Les équipes de Sodefor ont relevé les coordonnées GPS, dônt la liste figure en annexe,
de la limite séparant ces deux groupemerits.

Etaient présents pour attester de ces limites :

Groupement HKOMBE: Fhonue. NEEKOTE.  MANEALA …
Edouard...

Groupement IKONGD.: BAT Le. M'ENAMA. LE TLMO KELT.

be étonnante Preis MB
Pour le MECNT KAAPI..LHKALE LME HO TL...

Monsieur Bieute: No TE Monsieur BAFULE | ENA
LL
A6.

x >

Procès Verbal de Délimitation garantie 20/03 Sodefor
Entre les Groupements ELBN! et. BAHANGA..

Il est dressé ce jour, le. AG. [. 28]20 4.4 ras ; procès verbal des délimitations entre
les groupements

LLoN Gcreprésenté par Monsieur Audr£ MA NRA.KISANGAN Chef de
Groupement
BAtANBAreprésenté par Monsieur Jean Robe. .NBON-A Chef de

Groupement

Le cmpenpiens Fsraeict #
Monsieur … K AA!
MECN1
Les équipes de Sodefor ont relevé les coordonr. : (PS, dont la liste figure en annexe,

de la limite séparant ces deux £

Etaient présents pour attester de ces limites :

Pour le MECNT: RAA: KALE HOMOTL....

Chef de Groupement

Monsieur... À. Eule . ME #

[ Pa jé x
Annexe 09

Compte rendu de la réunion de
Négociation

entre
SODEFOR
et le Groupement Likombe

du 30 août au 1° septembre 2011

Réunion de Négociation de la Clause Sociale du Cahier des Charges
Garantie 20/03 Basoko, Territoire de Basoko

Programme

Mardi 30 août 2011

Thème

Intervenant

‘Horaire

\ccueil des participants / café

|

| 10H00

Prière, Hymne National

| Mot du € hef de Secteur Bongelima Mongandjo

Mot du Le her de Chefferie Wahanga

10H30

Mot du Chef de Groupement Bahanga
_ Mot du Chef ef de Groupement Ilongo E | 1050 | 10H40
© Mot du Chef de Groupement Likombe Nzalis Mayamba | 10H: 10 10H50:
| Mot des ONG ac accompagnatrices Papy Molina oo 1 1H0S | Î 1H20
Mot de la Sodefor me Ki EL 11H20 | LIH3S

L Administrateur du Territoire l 1H35 | 11H50 :
fr résentation des participants Participants l | L 1H50 | 12H30

| Présentation du programme Gabriel Mol 12H50 12H45
D) L NE CI2H4S | 14H00.
ï ication ides parties us aux négociations _ Gab iel Mola 7 14H00 : 15H00 L

se Kiamfu 15H00 | 15H30
:mble des part | 15H30 | 16H00
Synthèse et Clôture de la réunion Modérateur 16H00 | 16H15
Mercredi 31 août 2011
Thème il Intervenant Horaire
Accueil des participants Organisation _ 08H30 | 08H45
Lecture et adoption du PV du 30 août Secrétariat 08H45 | 09H00
Lecture commentée de l’arrêté 023 Gabriel Mola 09H00 | 10H30
Echange Ensemble des participants 10H30 | 11H00
Pause-café 11H00 | 11H30
nopenene besoins de la population des trois Mann de 11H30 | 13H00
Déjeuner | 13H00 | 14H00
Evaluation chiffrée des projets Erasme Kiamfu 14H00 | 15H00
phoixdes en D dans les frois groupements À © nités de négociation 15H00 | 16H00
Restitution du travail des sous-groupes Pré dents comités de
négociation

Ajustement des budgets Erasme Kiamfu
Etablissement planning des réalisations Erasme Kiamfu
Synthèse et Clôture de la réunion Modérateur Eu

ba

Jeudi 1‘ septembre 2011

Thème Intervenant Horaire
| Accueil des participants Organisation 08H00 | 08H30
Lecture et adoption du PV du 31 août Secrétariat 08H30 | 09H00
Lecture des clauses sociales complétées Gabriel Mola 9 H00 | 10H00
Election des Comités de Gestion et de Suivi odérateur 10H00 | 10H30
Pause-café 10H30 | 11H00
Signature Personnes concernées 11H00 | 12H30
Mot du Chef de Groupement Bahanga JR. Nuonda 12H30 | 12H40
Mot du Chef de Groupement Ilongo Kisangani Mokisi 12H40 | 12H50
Mot du Chef de Groupement Likombe Nzälis Mayamba 12H50 | 13H00
Mot du Chef de Secteur Bongelima Mongandjo 13H00 | 13H10
Mot du Chef de Chefferie Wahanga 13H10 | 13H20
Mot de clôture de la Sodefor Erasnie Kiamfu 13H20 | 13H30
Clôture de la réunion AT Pascal Ntamonpalaze 13H30 | 13H45
Déjeuner - F4 13H45 | 15H00

PROCES VERBAL DE LA PREMIERE JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DÉS CHARGES DE LA GARANTIE 20/03 ENTRE

LA SOCIETE de DEVELOPPEMENT  FORESTIER, SODEFOR, ET LES
GROUPEMENTS BAHANGA, ILONGO ET LIKOMBE DANS LE SECTEUR
BANGELEMA MONGANDJO ET LA CHEFFERIE WAHANGA, TERRITOIRE DE
BASOKO, PROVINCE ORIENTALE.

Il s'est tenue, ce mardi le trentième jour du mois d’ août 2011, à Lileko, localité
située dans le Groupement Mongandjo, Secteur Bangelema Mongandijo, Territoire de
Basoko, la première journée des négociations de clause de cahier des charges entre la
Société de Développement Forestier, SODEFOR et les communautés locales des
Groupements Bahanga, Tongo et Likombe, sous le hangar construit à ce effet dans la

cour de l'Ecole Primaire Bahonga.

La première séance a été ouverte par Hymne national exécuté sous la conduite
du modérateur, Monsieur Célestin Raoul BAMONGOYO, hymne suivi d’une prière dite
par monsieur Victor Magboloka, catéchiste de Lileko.

L'équipe du secrétariat de ces assises s’est présentée de la manière suivante :

Modérateur : Monsieur Célestin RAOUL BAMONGOYO, Coordonnateur du
Conseil pour la Défense des droits des Communautés et la Protection de
l'Environnement, CDPE

Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des Etudes
et des Questions de savoir endogènes des Peuples Autochtones Pygmées au sein
de l’Organisation d’ Accompagnement et d’Appui aux Pygmées, OSAPY

>

Les activités de la journée se sont déroulées en cinq temps forts repartis de la

manière suivante :

I. Mots de circonstance des autorités
I. Présentation des participants
[ELA Présentation du programme de processus
IV. Identification des parties prenantes aux négociations
V. Synthèse et clôture de la journée
L Mots de circonstance des autorités

Le modérateur, Monsieur Célestin Raoul BAMONGOYO a invité tour à tour les
autorités pour dire chacune son mot de circonstance.

chef de Secteur Bangelema Mongandijo, a loué Pi
pour l'innovation géniale pour la reconnaissance de droit des

s Er Ab Fos PTx

a)
matière de la forêt et a appelé sa population au respeet des engagements ot à lu sagesse

tout au long des ass

Monsieur MOKISI KISANGANI, chef de Groupement Ilongo, comme son
prédécesseur, très ravi de joie pour la circonstance, a appelé toutes les communautés
réunies à l'o-dre et à la tolérance mutuelle lors de ces assises. II à invité, une fois de plus,
les communautés à faire preuve de la sagesse ct de l’intelligence que de se livrer aux
contradictions internes au risque de rater leurs objectifs.

Monsieur NZALIS MAYAMBA, chef de groupement Likombe, lui, a demandé
aux autorités de la place et la société civile de leur porté mains fortes en vue de
renforcer lesrs capacités pour la compréhension du processus afin de bien orienter leurs
besoins. Il a ensuite invité les deux parties à l'acceptation mutuelle envue d'arriver à un

aboutissemeat heureux et harmonieux lors de ces négociations.

Quant à Monsieur Erasme KIAMFU, délégué de la Société de Développement
Forestier, SODEFOR, il a commencé par remercier les communautés pour avoir
rehaussé leur présence à ces assises. Il a, En effet, rappelé aux communautés les résultats
auxquels ils avaient abouti lors des rencontres tenues du 13 au 14 Août 2011. Ia
terminé son mon par formuler le vœu de tolérance et de volonté constructive aux deux

parties.

Enfin, Monsieur Dénis ANDAFELO YENGA MOSONGO, s’est, au nom de
rateur du Territoire en mission et au sien propre, déclaré très joyeux de la
es. [La

FAdminis
circonstance et a souhaité la bienvenue à toutes les parties prenantes à ces
interpelé la conscience de sa population au savoir -faire et savoir- être tout au long de
ce processus. II a comparé leur forêt à une jolie fille bien élevée sollicitée en mariage par
un homme, mariage pour lequel le rite doit être fait pour un heureux avenir. Pour clore,
Il a invité sa population à la sagesse, à revendiquer les vrais problèmes au profit de la
génération présente et future. Ainsi donc, il a déclaré ouvertes les activités de ces

négociations.
I. Présentation des participants aux négociations de la clause sociale

Le modérateur de la séance, Monsieur Célestin Raoul BAMONGOYO, à invité
tour à tour les participants aux assises à se présenter mutuellement en vue d’une
connaître pour un bon déroulement des activités.

TEL. Présentation de programme du processus de négociation

Sous la facilitation du modérateur, le président de la Fédération des industrielles
du Bois, FIB, Monsieur Gabriel MOLA, a été invité pour présenter le programme de

la délégation pour le retard enregistré, lequel est abonnant ia Sn de
8 AY

délégation tout comme de la communauté. Il a ensuite procédé d’une manière succincte
à la lecture du programme pour les trois Jours de ce processus, 11 sicd de signaler que
l'orateur à, d’une manière anticipative, survoler le contenu de l’arrêté 023, comment

procéder à l'évaluation des besoins, et la gestion de temps.

IV. Identification des parties prenantes aux négociations

identification des parties prenantes a consisté à la validation des mandats des
tous les délégués aux négociations des clauses sociales de cahier des charges entre les
communautés locales des groupements Hongo, Likombe et Bahanga ainsi que ceux de
PEntreprise SODEFOR.

Deux phases importantes devraient caractériser cette étape, notamment :

r L'identification des délégués des communautés et de la
SODEFOR conviés aux négociations.
+ Désignation des membres de comité de négociation

Dans la première étape, on à fallu procéder à l'identification du délégué de
SODEFOR à travers la lecture de la lettre de la garantie, notification du titre pour
s'appesantir sur la délégation du pouvoir et du mandant confiée à monsieur Richard

GUARRIGUE.

Quant aux communautés, après vérification faite, il s’est avéré que certains
délégués, dont les membres de la communauté de groupement Bahanga sélectionnés
pour la négociation n'étaient pas encore arrivés au lieu indiqué pour la négociation. Cela
étant. it x été alors jugé important de sursoir cette activité pour attendre les autres
délégués pour qu’ils bénéficient de la confiance de tous. Quelques litiges ont pour
autant persister quant à l'identification des chefs de terre de quatre assiettes retenues
d’exploitation et la maîtrise des limites exploitables

pour les quatre premières anné
pour le Groupement Fongo.

Ainsi donc les cartes de quatre assiettes ont été imprimées et distribuées aux
membres de deux groupements présents, Iongo et Likombe pour Panalyse afin de lever
certaines équivoques.

a été offert à tous les

C'est sur ce point que s’est clôturée la journée et un repas

participants à la satisfaction de tous.

La secrétaire rapporteur

NDAWANA VAIFONO r.
Chargée des études et questions des savoirsénfogéhe :des peuples
ne HS TS autochtones pygmées /OSAPY <

er À

PROCES VERBAL DE LA DEUXIEME JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE 20/03 ENTRE
LA SOCIETE de DEVELOPPEMENT FORESTIER, SODEFOR, ET I
GROUPEMENTS BAHANGA, ILONGO ET LIKOMBE DANS LE SECTEUR
BANGEI IA MONGANDJO ET LA CHEFFERIE WAHANGA, TERRITOIRE DE
BASOKO, PROVINCE ORIENTALE.

I s'est tenue, ce mercredi le trente et unième jour du mois d’ août 2011, à
Lileko, localité située dans le Groupement Mongandjo, Secteur Bangelema Mongandjo,
Territoire de Basoko, la deuxième journée des négociations de clause de cahier des
charges entre la Société de Développement Forestier, SODEFOR, et les communautés
locales des Groupements Bahanga, Hongo et Likombe, sous le hangar construit à ce effet

dans la cour de l'Ecole Primaire Bahonga.

La séance de cette journée a commencé par l’aceueil des participants suivie d’une brève
prière dite par Monsieur MUSAFIRI Paul, Pasteur de Ia 21° CNCA à Bahanga I.
Le déroulement des activités de ces assises a été facilité par :

- .Modérateur: Monsieur Célestin Raoul BAMONGOYO, Coordonnateur du
CDPE (Conseil pour la Défense des droits des communautés et la Protection de
l'Environnement),

+ Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des études
et des questions de savoir endogènes des peuples autochtones pygmées au sein de
POSAPY (Organisation d'Accompagnement et d'Appui aux Pygmées),

Les points suivants ont constitué lossature de la journée, à savoir :

L. Lecture et adoption du PV de la journée du 30 Août 2011
IL. Poursuite de Ia validation des mandats des membres de trois groupements

conviés aux négociations
LE Exposé sur le cahier des charges

IV. Lecture commentée de Parrêté 023
\'A Synthèse de la journée
L. Lecture et adoption du P. V de la journée du 30 Août 2011.

Madame Marie BOUNDAWANA, rapporteur de séance a donné l'économie du
procès verbal des activités de la première journée à la satisfaction de tous Îles
participants. Néanmoins quelques amendements de fond et de formes avaient été

formulés pour l'enrichissement de ce celui-ci, amendements à lissue desquels ce P.V, à

été adopté.

ne
IL. Poursuite de la validation des mandats des membres de trois groupements
conviés aux négociations

Cette phase a été caractérisée par deux étapes importantes à savoir :
*_ Identisation et validation des mandats des membres des communautés
de trois groupements
* Désignation des membres de trois comités de négociation

L'étape de l'identification et validation des mandants des délégués des
Groupements Bahanga et Ilongo s’était déroulée sans beaucoup trop de contestation
interne, tandis que celle du Groupement Likombe a été émaillée par plusieurs
incompréhensions de la part de certains membres des communautés, qui ne se sont pas
accordés sur leur représentativité. 1 a bien fallu beaucoup d’explication de la part des
intervenants pour que les uns et les autres comprennent que la surface exploitable pour
la première assiette de quatre ans ne concerne pas tous les villages comme ils
lPattendaient. Il s’est relevé, lors de cet exercice, que certains chefs de terre qui sont
concernés par la coupe dans la première assiette n'étaient pas invités. Ainsi donc, les
membres des communautés présents aux négociations les ont coopté séance tenante et la

liste définitive a été dressée à cet effet.
A lissue de Pidentification et de la validation des mandats des délégués

communautaires, trois comités de négociation avaient été mis en place dont la

composition ci-après :

A. Groupement BAHANGA :
Président : Monsieur YENGA BOLITA
Vice président : Monsieur ABANDA DJAMONGO

Membres : 24 personnes
B. Groupement ILONGO

Président : Monsieur MAKAMBO LITUNGE François
Vice présidente : Madame LIMOO BALOMA
Membres : 28 personnes

C. Groupement LIKOMBE
Président : YENGA MBOSILA

Vice-président: LOKUMETE ASIMBO
Membres : 17 personnes.

HI. Exposé sur le cahier de charge.

L'exposé sur le cahier de charge avait été animé par Messieurs Erasme KIAMFU
complété par monsieur Richard GARRIGUE, tous délégués de la SODEFOR, qui, à
laide du retro projecteur, ont expliqué tour à tour le contenu de cahier de charge, qui
est réparti en deux parties essentielles, à savoir :

Le plan de gestion,
La clause sociale

A. Le plan de gestion

Les orateurs ont commencé par informer les participants que le plan de gestion
est un processus long et coûteux qui dépend de la clause sociale. Ils ont défini les

concepts suivants :

La surface à exploiter chaque année (AAC)

endroit où se situeront les AAC

Les volumes qui seront extraits

Yet, le montant des redevances qui seront versées dans le fond de développement
al pour la réalisation des infrastructures socioéconomiques de base dans les
trois groupements,

lo

{is ont, en outre, fait savoir aux participants que ce plan de gestion $e rapporte à

Févaluation de volume de cubage extrait d’une concession.

En poursuivant leur exposé, ils ont situé la garantie 20/03 dont il est question et qui se situe sur
la rive droite de la rivière Aruwimi, affluent du fléuve Congo, en amont de la ville de
Basoko dans la Province Orientale. Elle a une surface totale de 181 000 hectares dont la surface
exploitable est évaluée à 166.634 ha. Ils ont passé aussi en revue les différents tableaux des
essences se trouvant dans ladite garantie tout en précisant leur valeur marchande. Les tableaux
valeurs marchandes pour ces trois groupements ont été présentés et les volumes
présentent de la manièr

synoptiques de
prévisionnels pour les trois Groupement dont leur situation globale

suivante :

tte avec
américains

Groupement  Bahanga : 22558 ha exploitables pour la première à
une estimation de production de 108765 m° pour une valeur de dollars
445.862 : ‘

- Groupement Hongo : 2504 ha exploitables pour la première assiette avec une
estimation de production de 12.251 m° pour une valeur de dollars anrér ans, je 50.221

= Groupement Likombe : 1465 ha exploitables pre mb Li tiniation de
production de 7.066 m° pour une valeur de dollars américains/ aa SG. s RS
{

Cet exposé a été sanctionné par un jeu des questions-réponses dont les principales
se résument aux :
1. Questions relatives à l'ajustement des projets des besoins par rapport au cubage
réellement exploité
2. L'exploitation par la société des essences non sélectionnées dans sa liste
prévisionnelle
3. Dommage causé dans un champ ou sur une bête par lenjeu pendant la coupe ou
le transport des grumes
4. Respect des normes erivironnementales par la société (reboisement)
L'adaptation des noms scientifiques des essences aux appellations locales
6. L'écart entre La valeur prévisionnelle communiquée à Basoko et celle
communiquée à Lileko
7. Questions de limites entre les groupements
8. Ce que prévoit Parrêté 023 quant à ce qui concerne les bénéfices au profit des
avants droits
9. Ce que l'arrêté prévoit en matière d’arbres à usage traditionnel
16. Questions relatives à l’exploitation des arbres se trouvant dans les marécages
11. Questions relatives au prix fixé par essence
12. Question relatives à la prospection et à l’identification des essences sélectionnées
par la société pour la coupe
Questions relatives à l'exploitation illicite des arbres dans la concession par des

tie

Ces PRFSONNES

Les réponses à toutes ces préoccupations ont été données par monsieur Erasme
KIAMEE, complété par monsieur Richard GARRIGUE à satisfaction des uns et des
autres.

Cependant, pour une compréhension partagée sur l'écart entre la valeur prévisionnelle
communiquée à Basoko et celle communiqué à Lileko, monsieur Richard GARRIGUE a
procédé par une explication illustrative sur les cubages prévisionnel et les valeurs en
dollars américains. Certes que «et exercice intellectuel a été scientifique, mais il a permis
aux uns ct aux auires d'émettre sur la même longueur d'onde.

IF: Lecture commentée de Parrêté 023.

Le modérateur a invité Monsieur Gabriel MOLA, Président de la Fédération des
Industriciles du Bois, FIB, pour donner l’économie de l'arrêté 023. Ce dernier a
procédé à la lecture intégrale et explicative dudit arrêté tout en insistant sur les articles

suivants :

3 relatif à Ja modification de clause sociale de cahier de charge entre les

deux part
4 relatif aux obligations spécifiques légales, telles que prescrites par
l'article 89 alinéa3, point C du code forestier, incombant au
forestier en matière d’infrastructures économiques ct

sionnai

concec:
des services sociaux
“& relatif aux engagements du concessionnaire sur la spécification des

infrastructures, localisation et désignation --des *b néfieiaires,
chronogramme pré visionnaire des infrastructures/etdes fou rnitufes\les

services ainsi que les coûts estimatifs y afférent, /:

posées et s’est fait complété par Monsieur Richard GARRIGUE, responsable de la
certification.

Quant aux arbres à chenilles et pour la fabrication des pirogues, Monsieur
Richard Garrigue a fait mention d’une disposition prise entre la société et les
communautés locales dans le territoire d’Oshwe, laquelle disposition a déterminé les
modalités d’exploitation de ses essences.

V. Synthèse de la journée

Le Modérateur, Monsieur Célestin Raoul BAMONGOYO, à donné lecture de la
synthèse des activités et interventions de la journée et levée la séance et cela vers 18
heures 30° tout en invitant toutes les parties prenantes à se présenter dans la salle des
négociations demain jeudi 01 septembre 2011 à 8 heures 30 pour la poursuite et la fin

des travaux.

Fait à Lileko, le 31 août 2011

Chargée des études et questions des savoirs endogènes des
peuples autochtones pygmées /OSAPY
ARRETE

es

/

PROCES VERBAL DE CONCILIATION DES NOMS DES MEMBRES DE LA

DELEGATION DE NEGOCIATION DES COMMUNAUTES DU GROUPEME

LIKOMBE, SECTEUR BANGELEMA MONGANDJO EN TERRITOIRE DE
BASOKO

L'an deux mille onze, le trente et unième jour du mois d’août, à 11 heures locales, réunis
sous le hangar construit à ce effet dans la cour de l’Ecole Primaire Bahonga dans la Localité
Lileko, nous, délégués de la Communauté du Groupement LIKOMBE pour la négociation
des clauses sociales de cahier des charges avec la Société de Développement Forestier,
SODEFOR, avons désigné de commun accord et à l’unanimité les personnes dont les noms
suivent en qualité de :

1. Monsieur YENGA MBOSILA : Président du Comité de Négociation et
2. Monsieur LOKUMETE ASIMBO : Vice-président du Comité de Négociation.

En foi de quoi, nous avons dressé ce procès verbal pour valoir à qui de droit au jour et an que
dessus.

LES DELEGUES DE LA COMMUNAUTE DU GROUPEMENT LIKOMBE

N° NOMS ET POSTNOMS FONCTION
01 MAYAMBA NZALE Chef de groupement et Membre
02 LIMBOKA LIKUNDE Chef de village et Membre
CYPRIEN
03 LOMBAKA MOKILINASE | Chef de terre et Membre
04 MONGALA PIMBO Edouard _| Chef de terre et Membre
05 YENGA MBOSILA Norbert Chef de terre et Président de CN
06 KELELO ABENGI Chef de terre et Membre
07 TOLOMBE KELELO ‘| Chef de terre et Membre
08 NDOLEMU Alphonse Chef de terre et Membre
09 | LORKUMETE ASIMBO Membre Vice- président CN
10 | BABAIKE WALIKUNDE Membre E
[il KPETA ATISE Membre
12 PONDE NGELESA Membre
13 BASOKO Michel Membre
14 MAKANDA Gérard Membre
15 KITOKO Hélène Membre
16 | ELOMBO MBOLI Membre =
17 BEKITAYA NDOMBE Membre °
18 MONDIMBO Christine Membre

PROCES VERBAL DE LA TROISIEME JOURNEE DE NEGOCIATION DE LA
CLAUSE SOCIALE DE CAHIER DE CHARGE DE LA GARANTIE 20/03 ENTR
société forestière et agricole de la m’bola, FORABOLA ET LES GROUPEMENTS
BAHANGA, ILONGO ET LIKOMBE DANS LE BANGELEMA MONGANDIO
TERRITOIRE DE BASOKO, PROVINCE ORIENTALE.

LA

Liu RE O4 L

L'an deux mille onze, le premier jour du mois de septembre, il s’est tenu sous le hangar
construit dans la cour de l’Ecole Primaire Bahonga dans la localité de Lileko, la troisième
journée des négociations de la clause sociale de cahier de charge entre la société de
Développement Forestier, SODEFOR, et les Groupements de Bahanga, Iongo et Likombe
dans le secteur de Bangelema Mongandijo.

La séance de cette journée a commencé par l’accueil des participants suivie d’une brève prière
dite par Monsieur Victor Magboloka, catéchiste de Lileko.

:Le déroulement des activités de ces assises a été facilité par :

> Modérateur : Monsieur Célestin BAMONGOYO RAOUL Coordonnateur du CDPE
(Conseil pour la Défense des droits des communautés et la Protection de
l'Environnement), . …. ÿu .

> Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des études et des
questions de savoir endogènes des peuples autochtones pygmées au sein de 'OSAPY
(Organisation d’ Accompagnement et d’Appui aux Pygmées),

Les points suivants ont constitué l’ossature de la journée, à savoir :

I. Lecture et adoption du PV de la journée du 23 Août 2011

Il. Présentation de projets des besoins de trois groupements

III. Evaluation chiffrée des projets

IV. Ajustement des budgets

V. Travail en sous- groupe pour choix des infrastructures dans les trois groupements

VL Restitution du travail des sous-groupes à la plénière

VIL Etablissement de planning des réalisations

VII. Lecture synthèse de la journée

L Lecture et adoption du PV de la journée 31 Août 2011

Madame Marie BOUNDAWANA. rapporteur de la séance a donné
l’économie du procès verbal des activités de la journée du 31 Août 2011à la
satisfaction de tous les participants, lequel PV a été adopté moyennant
quelques amendements de fond et de forme. °

I. Présentation des projets des besoins de trois groupements

Pour ce faire, le modérateur a invité les présidents de comité de négoc
groupements de présenter leurs projets des besoins. Notons que,.malg
de cahier des charges et de l’arrêté 023, quelques incompréhensions pers

Pr

tant dans la tête de certains membres des communautés. Il à fallu encore donner
certains éclaircissements pour lever les équivoques. Cela étant fait, les projets des
, besoins de trois groupements se présentent de la manière suivante :

1.

2

Groupement Bahanga : É

<

NN

«

KKKKK SKK

Construction de centre de santé plus mobilier

Construction d’une école primaire de huit salles plus bureau et mobilier
Construction d’une école secondaire de six salles plus un bureau et
mobilier

Des Eglises plus mobilier et leurs pîtes

Ouverture d’une rôuté de Yamomiba À Bunga*

Jeter cinq ponts en matériaux durable dont un sur la rivière Miholi, deux
sur la rivière lohuwa, un sur mosayo et un sur la rivière bunga

Installation une rizerie dans chaque localité

Installation d’une antenne de radio dans le chef-lieu de groupement
Bahanga

Construction d’une maison en matériaux durables pour le chef de
groupement ‘

Octroie de 1000 tôles aux chefs du village

5 presses à briques

2 moteurs hors bord 40ch.

500 machettes

5 roulons de câble ancien

Aménagement des terrains de foot, E Ball

Construction d’une route qui relie ASada et Mongandjo

Groupement Ilongo :

V4

SKK KKKK SKK K

N

Construction d’une école primaire de 6 salles, direction plus installations
sanitaires bien équipé à Ilongo I

Construction d’une école secondaire de 6 salles, 1 préfecture plus des
installations sanitaires à Liambe

Forage de 5 puits d’eau dans les cinq villages

Construction d’un centre de santé

1 machine décortiqueuse plus un générateur de 10 KW

Ouverture Ilongo -Bolikango Mabaya et Bomboma —-Liambe

Un moteur hors bord Yamaha de 25 cv

: Construction du pont:Longa CRT :

Construction d’une maison d’accueille de 6 chambres à à Hongo

Transport des ayants droits ‘

Construction d’une maison de chef de secteur et camps de personnel à
Mongandjo

Réflexion de maisons des administrateurs ax tbe

se
Basoko JS tt £

lieu du territoire de

“Prise en ‘charge d’au moins 5 enfants originaires d'Ilongo aux études
supérieures et universitaires

3. Groupement de Likombe :

Ÿ_ Construction d’une école primaire de 6 salles, plus bureau à Yambomba
Ÿ Un moulin à Yambomba

III. Evaluation chiffrée des projets
Sous la facilitation de monsieur Célestin BAMONGOYO, le modérateur,
monsieur Erasme KIAMFU, le représentant de la SODEFOR a été invité pour
ce fait. En effet, monsieur Erasme KIAMEU a commencé par illuster quelques
infrastructures réalisées en faveur des communautés riveraines dans d’autres
sites et les coûts y afférents en vue de donner aux communautés une idée sur le
coût de léur projet. Partant de cetté’présentatiôn des œuvrès réalisées par la
société dans d’autres sites, les coûts moyens se présentent comme sui

Pour une école de 6 salles 32000 dollars améri

Pour un centre de santé 5155 dollars américains

Pour un pont ; le coût moyen est de 8800 dollars américains

Pour une route, 3520 dollars américains par kilomètre

ains

BE & D —

Après cette analyse antérieure, monsieur Erasme KIAMFU, le représentant de la SODEFOR
a procédé à l’évaluation chiffrée des projets des trois groupements. Ce dernier a pris soin de
présenter de manière succincte les valeurs des besoins proposés par les trois communautés
dont les coûts se présentent comme suit :

N° | Groupement Coûts des besoins | Budget réel Ecat |
01 | Bahanga 555.523 $ 445.862 $ - 109.661 $

au DE "4 5 | |

02 Hongo 268.110 $ 50.221 $ | - 217.889 $ |

03 | Likombe 39.962 $ 28.966 = 10.996 $ |
di Travail en sous- groupe pour choix des infrastructures dans les trois

groupements s

Après l’évaluation participative des projets des besoins de trois groupements (Bahange,
Ilongo et Likombe) par monsieur Erasme KIAMFU, le modérateur a accordé 30 minutes aux
trois groupements pour analyser et ajuster de budget, faire un choix raisonné des
infrastructures ainsi que l’identification de milieux d'implantation.

IL Restitution du travail des sous-groupes à la plénière

le

A l’issue de la concertation de trois groupements chacun à ce qui le concernait

présidents
iqn dont

EP
1. Pour le groupement Bahanga :

2 SL CE ol

(2

| D
| | |
Bahanga 1 Bahanga 2 Iboi Basali Bogbaya | |
luirastructtes : :
Esole primaire 42.000 $ - - - - -|
CR | 520008 - = : - s|
secondaire l | |
“iles 850$ 850$ 850$ È | -|
Cuntre de 22 ne |
santé 5.300 $ - - - cL -
IN ichettes 375$ 375$ 375$ - 375$ -
WC 6.400 $ - - : - -
N tison chef 800081 ‘°* RUE lu Li Bo Il
£- Jupement
Hors bord 9.000 $ - - : -| =
: | l
\ rison chef L L L 8.000 $ : :
|chefferie ..
nn |
[achine À 200 $ 100$ 100 $ 100$ 100 $ -|
[lb que .
|Stades 1.560 $ 1.560 $ 1.560 $ 1.560 $ 1.560 $ -
R utes = - - - -| 152.000$|
Rizeries 3.500 $ 3.500 $ - - -
[T tal | | 262.717$|
Equilibre financier pour Bahanga ,
ge GE He 4 N
| Crédit Débit
97
| Fond de développement AAC1 931
85
Fond de développement AAC2 772
Fond de développement AAC3 131010 | .
Fond de développement AAC4 131149 | ]
Total recettes 445 862 |
| Frais de gestion et de suivi . |
[10% ___44586|
Frais d'entretien des infrastructures 5% | 13 136 |
Demandes | RRTREEe
Total Dépenses P24390
; 7 É
Solde disponible :

2. Pour le Groupement Ilongo

Village L L |
| |
#: Liambe 1° °: Honÿgol ©
Infrastructures _
| Décortiqueuse 3.500 $ -| -
: Maison de passage - 8.000 $ -
Ç Total 11.500 $
Equilibre financier pour Ilongo i :
Crédit Débit
[ Fond de développement AAC1 4625
Fond de développement AAC2 45 596
Fond de développement AAC3 -
Fond de développement AAC4 vu bn 7 |a
Ê
| Total recettes 50 221 :
Frais de gestion et de suivi
10% 5022
Frais d'entretien des infrastructures 5% 575
| 11
Demandes 500
17 |
Total Dépenses \ 097
SOLDE POSITIF 33124
_
ve: +: oo ù
3. Pour le groupement Likombe
Village | a |
, Yambomba
Infrastrucutres
: |
Ecole primaire 32.400 $ |
Total - $

Equilibre financier pour Likombe

Crédit Débit
| Fond de développement AAC1 28 966
Fond de développement AAC2 js a
Fond de développement AAC3 -
Fond de développement AAC4 -
Total recettes 28 966 |
Frais de gestion et de suivi 7 2
10% 897
| Il 1 |
Frais d'entretien des infrastructures 5% 620
‘ 32.
Demandes 400 |
| 36 |
= Total Dépenses | 917 !
MANQUANT L 7951]
: m4 RS
IL. Etablissement de planning des réalisations

A cette phase, monsieur Erasme KIAMFU, complété par monsieur Richard GUARRIGUE ont
procédé à la lecture argumentée de la proposition de plan de réalisation des projets de deux
communautés. Moyennant quelques amendements de fond et de forme, les plannings de
groupements ont été globalement adoptés. Les détails dans les trois tableaux ci-dessous

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES DU
GROUPEMENT ILONGO

2011

2012

2013

2T

3T

4T

TT

2F [| 3T

Décortiqueuse |

4T

aison de

passage Ilongo I

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES
DU GROUPEMENT LIKOMBE

2013 2014

aT {IT 2731 |4T|1T|2T| 31 /4T

Ecole primaire

PLANNING PREVISIONNEL DES REALISATIONS SOCIO-ECONOMIQUES DU
GROUPEMENT BAHANGA

2011

2012 2013 2014 | 2015

4T

TT =
IT

it |2r srlathirlarisrlathiriar sr ar MST

Centre de santé
ahanga I

.-cole primaire
Bahanga |

cole secondaire
isahanga |

achettes

Rizerie Bahanga I

Rizerie Bahanga II

aison chef de
Jroupement
Bahanga [

Tôles 3 villages

Maison chef
Chefferie Basali

achines à
briques

Moteurs hord bord

Stade bahanga l°

Stade bahanga 2

Stade Iboi

Stade Moboya

Stade Basali

Route Yambomba
-Bunga

, IV. Synthèse de la journée

ra *
Le modérateur a fini par faire la lecture de la synthèse des activités de la journée et a invité les

différentes communautés de procéder à la constitution des comités de gestion et de suivi qui

seront investis le vendredi matin avant la signature des clauses sociales de cahier des charges

Commencée à 09 heures locales, la séance a été levée à 19 heures.
à

Fait à Lileko, le 01 septembre 2011

Pour le secrgs riat

Le Modérateur

#BAMONGOVO \ “Âge: Denis AN Pau NGAMOSONGO
RO NL

Vos.

Nue _#

ANVNONVN

T96'6€ Sasuad9q [2101
00€°S€ sapueueq
S9LT %S S2INPNASENUI S2P USHSUI,? SIEJJ
L68T . HOT lAINS 2P }9 UONSS8 2p SIEU4
996'82 S2h9991 12101
[ +2vy iuawaddo|219p 2p puo4
[ €2vv auawaddo|sA9p ap puo4
- TDVY JueweddoPA?p 2p pue]
996'87 TDVV auawaddojaA9p ap puo4
3q2q 1P919) 5

* neajqe} I ‘2SIEU2 T
‘neaunq T ‘sajqe1/saueq ÿz : a5se12 1ed ‘7€ 99 SajQ1 Ua a1nSANO) ‘quauwup) juawaned ‘says sanbuiq : suOsIEUWU ‘jueS ap S21U22 ‘S2[029 UOHINISUOY

2quoyn juawadnoio 1apueuy 21q/jInb3

#91

00€°S€ 1VLOL

: = = = = - - 005 - 0082 0002€ 1830} XUd
00 002 000"2€ 21eqUn XHd|
T - ot E T EN
OFANVONON
38NONN
L vT ï ds VANOBNVA

rues F aino ade32,p a1! odsue. uno! auousdno Lo oyues nean o8el

aponuen | P29S0H |wzrendoud|  umnon 1noy xpeuo| u L UMON | sus uosien eau q ju

CN

OXOSV8 €0/07 31LNVHVO 38NOM11 SIONVW3G 539 1NO9

es } ai -mts
Annexe 10

Plans

Chronogramme

Coûts

Fond de Développement Prévisionnel
Routes

AAC

&s

neslqey | ‘asieup | ‘neainq L ‘sajqer-Soueq pz 20ne apdinba }52 2sse9 ap aps anbeuo

de — à — dl... + +——

—+

S2SSE]9 9 2p S2/099 odA} uejd

WE JueWuay2n029e,p alles / uol}ensuo

oqe
u£ eiqueus \ 1mY

u € wuz u €

edA} o1esuedsip un,p uejd
up

ele6ee L
S9SIEU9 £
eq L

1n2}2811p np neainq np edA} uejd

[2
—

EUOQUEA E JM
L+neainq + sajjes 9 auiewuud 21033

ne

ME

HYAST

U) 2

19€ | 1127

JT

EE

19€ | 1197

NY JT

cr

u39€ | 1197

HYJOT

ne

STOZ

vToz

€TOC

TTOZ

TIOC

38WO11 INIW34NO9 NQ SINDINONO93-0120$ SNOILVSI1YVIH S1Q TINNOISIA3H4 ONINNVTId

\
SogzIz € S 060 1

soL9t sr =
S#L0L6 + ssrti : +
IS HT'6EES 4 * - .

DATES z ne
- SR? SASSY 19 G ETUI 053 ï KE SISSVTD 9 ET S41094 20 ANS 41094 Ava NIKON Epon ke 4

SE

sererr 1e LS 596 +

HGNOVA d'a 80

LS co'eer 1€ Is 596

JS eréLo 1e [ss96r

Is cfert 1€ Is s56 +

vInveog d'a
È

LS 81L6L PT LS z8pT

1LVaOg d'4i

sessrzre  |sso6r

nvsoa «ai

Hu EeT
ss

Eur ET

serras ie IS 596 +

nyxog d'a 70

IS EI‘916 1€
VI04VYO/ONAUT d'A
H 1509 Ë O1 iSST ist is AHIVLINA XTHd
ETS EE ET D EE EE EN EC ETS CC ET ET ET EU) ec NOILYNOISAG N
1YLOL1909 | ox n spuneg spunes | ous | sua sueg | ses | sue mp |

SALUOd SATTANNVA |

“A'IAAIS AUAOVLA ‘SASIVHO ‘SAIAVL * XAVATAVL “SHALANAA ‘SALHOA ‘SHUIVIO9S SONVA ‘SA IQL ‘SLNANI ‘SNO19 A4 SLNAOO SAQ ASAHLNAS

2

HOAAAOS 149 VIO4VAOA
voi

VWVIL

OdIs

IM3dvS

xHNn0QYd
OHOËI
no1381q

ejeJoL
uomonpoid

#IV19 3SS084

| _zoz | visonxou:v A

eljenuuy ejenuuy ejenuuy

uononpoid | uononposg | uoyonpoig |jerieutuos Won | sessel2

XNVILOL

AL TOVV

OHOSV4 ‘: 34014431

1IN3W34NOU9 OdOHSL : 19141SIQ

€0/02 #011Q0S

3ILNVYVO V1 10 2VV S3H11W34d t S3Q A11INNOISIAIHd NOILINGOUd

99'005'6
Tp'P60'T

Oÿ'LIST
LI'ETV'E 9TV'ESS LI'ETV'E
LO'Z9TT 8TS'0bS LO'TITT
£T'608'€
LUV'BVE LUT'8VE
LOG'T6E LO6'T6€

$ ejeJOL ejlenuuy une
us uonslojeA | uononpoig [uonesuojeA | uononpoiq [uoneslojeA | uononpoig luonesuoeA | uononpoiq |ue uonesuogeA | uononpoig | ©

ineleA

XNVLOL

OHOSvV4 : 34IO1IHH31
38WOHM : IN3W34NOHO À OdOHSL : 19141SIQ

3Q 9VV S143IW34d t S1Q 1ANIW3d401313Q 3Q GNO1 NQ SITIANNOISIAIHd S32HNOSSIH …
IS6'2 1 ANYNONYN
L169€ sasuedq I10L To
00v'TE sepueurq| D
Oc9T %S S2INPNASEIJUI SP U9I}21JU9,P SIE4
L68T + %OT IAINS 2p je UOI}S98 ap Sie14
996'87 EREENCU à
2 +2vv quawaddojsasp ap puos
= €2vv auetuaddojsA9p ap puo4
[ Tovy iueweddopasp ap puos| F— ;
996'87 T9vY quowaddo|an9p ap puo4
q»q Ap91)| X
(SN

equoyr queednois Jopueuy 21q1inba

"neajqe} T ‘osIeu2 T

‘neaunq T ‘saqe1/soueq z : asse12 Jed ‘ZE 99 S2[Q3 Ua 2inaANo) ‘quawup) juawened ‘sains sanbliq : sUOSIEU “jUES ap S2JJU2) ‘S2[02 UONINAJSUOY S
OOb'TE 1V1OL \
= = - - = | - = | - |] - OT O00'TE 1ex0} xud
| [os | 00z 000'7€ eueyun xd
. = L T T 18101]

OFANVONONW

sapes
saseyues neanq 9 aewuud 28eIlA
21033

38WON Ÿ
L L T VIWOBNVA| &

[aus 10Q 510] ur ansoul, ao: 2deja,p all: yodsuei as
à
aponuey | P22950H |uer id : ù 32,p 819 LL JétpoSIEPU

OXOSV8 €0/07 31LNVHVO 38NOXI1 SIUNLINELSVHANI SIHNALINHLSVHANI S3Q 1NOD
ITOT 11 IT ‘DSDYSUIY ZO00Z/ZL/98 NP 6S/Z1 1 espue7 sefeuu] :891n0S

LA YA

uoiseouos suurt C1]

anepuosss

atuoreu sine A\/

aledouud

SIEUONEU 21n0%, AY
Jepnos nessou
sebeiA E
ours
sSnebeogueuu 1910 3 DIN
SUIS 818] 2p 1210 4 JE
28sidoJuque aU07
105 np uopedns0

ednos
an sanenuuy sous C1

EEL9: + OWv
9298 : € we
ETREU
ESgg: 1 #4

100,12

OYOSES - £0/0 HO1300S U0ISSS2U0I9
9VV SoialWaid ÿ Sep jueweuuonIsod

o8u0) np anbyvi2ou2ç an brqn dy
l { l

Annexe 11

Programme prévisionnel d'entretien

7
Programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Nature et coût des entretiens

Routes :

Pour Les routes d'exploitation, l'entretien est de La responsabilité du concessionnaire
forestier

Pour les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par les populations riveraines

Ces opérations de cantonnage seront effectués les jours de salongo promulgés par
l'autorité compétente

Infrastructures de santé et éducati\

En ce qui concerne le matériel équipant les écoles, il faut prévoir :

Remplacement des tableaux tous les deux ans soit : 6x 22$=132S

Remplacement en moyenne de deux bancs par an (cassés) soit : 2 x 90 $ = 180 $

Annexe 12

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

ER CNT se

Exercice par la Communauté Locale des droits d'usage
traditionnels

Conformément à l’article 44 du code forestier, le concessionnaire forestier s'engage
à respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :

- le prélèvement du bois de chauffe et sticks pour la construction

- la récolte des fruits sauvages, chenilles et champignons

- la récolte des plantes médicinales

- la pratique de la pêche et de la chasse coutumière.

La présente annexe définit les règlés selon lesquelles s'eXercera ce droit.

1° Prélèvement du bois de chauffe et sticks pour la construction.

La SODEFOR s'engage à garantir l'exercice de ce droit de la manière suivante :

a) La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de
la concession.

Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que le
reste de branches des arbres exploités par la SODEFOR, à l'exception des souches

elles-mêmes. eve à ü cu

b) De même, la communauté locale a le droit de couper pour besoin de construction,

tout stick, sur toute l'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

\
d'exercer ces droits dans les blocs où l'exploitation est en cours.

d) Afin d'assurer aux communautés locales une réserve foncière pour leurs futures
activités agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone

affectée au développement rural.

Cette zone comprendra les défrichements actuels ainsi qu ‘une parte-des

&

terre ferme.
Annexe 05 : Modalités d'exercice des droits d'usage

Le tape ts
perméttant à la Communauté locale d'exerceripleinement ces droits, sans toutefois
gêner la SODEFOR dans ces activités d'exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera
d'exercer ces droits dans les blocs où l'exploitation est en cours.
{ :

3° Pratique de la chasse et de la pêche coutumières .

Conformément au Code Forestier, la SODEFOR s'engage à garantir à la
Communauté locale l'exercice du droit de pêche et de la chasse coutumière, sur
toute l'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
l'arrêté n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d'autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espèces

menacées, en particulier la CITES.* Ft

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espèces animales qui ne peuvent être chassées

c) En tout état de cause, la SODEFOR interdit à ses agents et à ses véhicules le

transport d'arme de chasse‘’et de viande de brousse.

d) La Communauté locale s'engage à signaler toute personne qui s’adonne à la
chasse ou pêche illégale dans la concession.

CET

4 Prélèvement de tiges de tola pour la constrüction de pirogues

S'agissant du prélèvement de tiges de tola par la communauté locale
pour la construction de pirogue, les deux parties conviennent d'identifier
ensemble quinze tiges par village dans chaque assiette à réserver pour.
cette fin. ; s

Annexe 05 : Modalités d'exercice des droits d'usage

